                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION


LAUREN ELIZABETH CLARK                                                      PLAINTIFF

v.                                Case No. 3:18-cv-00178 JTK

NANCY BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not
reserved to the Commissioner of Social Security                           DEFENDANT


                                       JUDGMENT

       Pursuant to the Order of Dismissal entered on this date, IT IS CONSIDERED,

ORDERED, and ADJUDGED that Plaintiff’s case is DISMISSED WITHOUT PREJUDICE.

       SO ORDERED this 16th day of April, 2019.




                                                  ____________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
